Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority date is recognized as 12/21/2017 in continuity from GB 172153.7

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2022 and 02/16/2022 were considered by Examiner.

Claim Objections
Claim 9 are objected to because of the following informalities: Minor grammatical errors. Claim 9 recites “the autonomous unmanned aerial vehicle as claimed claim 1” which appears to be a typographical error and should read --the autonomous unmanned aerial vehicle as claimed in claim 1--.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “onboard feedback system…to provide real-time internal flight characteristic data to the onboard flight controller” as it appears in Claim 1.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Examiner notes that a review of the specification does indicate or describe the corresponding structure for the “onboard feedback system”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-3, 5-7, 9, 11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1  recites “an onboard feedback system…” which is being interpreted under  35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Instead, the specification merely recites/repeats the limitation “an onboard feedback system” but fails to recite the corresponding structure for the onboard feedback system.  Claims 2, 3, 5-7, 9, 11, and 13-16 are also rejected as they are dependent upon Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-3, 5-7, 9, 11, and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Claim 1 limitation “onboard feedback system” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Claims 2, 3, 5-7, 9, 11, and 13-16 are also rejected as they are dependent upon Claim 1. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9, 11, 13-17, 19 are rejected as being obvious over Paduano (US 20150323932 A1), further in view of Sung Yoo (US 20170166204 A1), herein after referred to as Paduano and Sung Yoo respectively

Regarding Claim 1, 
Paduano discloses the following limitations,
An autonomous unmanned aerial vehicle 102 comprising: an airframe body  (Paragraph [0012], "According to a first aspect, an autonomous aerial system comprises: an aerial vehicle" – and Figure 1, note element 102, showing a vehicle with a body)
at least one flight system mounted to the airframe body (Figure 1, note element 102, showing a vehicle with a thrust system. Paragraph [0044], “For example, the autonomous vehicles described herein may include helicopters or other vehicles using horizontal propellers for lift.” – where propellers are again an example of a thrust system)
an onboard flight controller 502 which is adapted to control the or each flight system (Paragraph [0066] "FIG. 5 illustrates an AACU system's architecture 500, including sensors, mission manager, communications, route and trajectory planning, and flight controls/sensors onboard the vehicles. More specifically, as illustrated, the AACU system's architecture 500 may comprise a flight controller 502")
an onboard feedback system which is communicatively coupled with the or each flight system to provide real-time internal flight characteristic data to the onboard flight controller 502 (Paragraph [0067] "The flight controller 502 may  provide feedback (e.g., vehicle state data, wind estimation data, etc.) to the vehicle dynamics lookup module 510 via the vehicle dynamics module 516, which may generate vehicle dynamic data from one or more sensors”)
a navigation control system comprising a plurality of different navigation sensors (Paragraph [0092], "Operation in visually degraded environments will also require sensors that penetrate obscurants, and GPS-denied operation will require employment of available sensors to achieve alternate methods of navigation.”)
an external feedback system adapted to receive and provide to the onboard flight controller real-time external flight characteristic data, the external feedback system comprising at least one onboard sensor for determining real time external flight characteristic data (Fig 5, 516c, Air data, where air data is external environmental data)
wherein the onboard flight controller is arranged to receive mission parameter data from an external source, determine a pre-take-off flight plan in accordance with the mission parameter data and the navigation control system (Paragraph [0053] “Once initialized, the AACU software may wait for a mission (e.g., in the form of mission data) to be uploaded, or otherwise received, to the aerial vehicle 102, which is equipped with an AACU system. For example, the main operating base 112 may transmit to the aerial vehicle 102 mission data that may comprise a set of routes" – where receiving a mission upload is mission parameter data and the set of routes is therefore a pre-take-off flight plan using such data)
and dynamically implement the machine-readable flight control instructions to adapt the pre-take-off flight plan to control the or each flight system based on the real-time internal flight characteristic data and real-time external flight characteristic data; (Paragraph [0053], “the AACU system may be implemented via a computational resource and sensor suite mounted on vehicle platforms, together with software that facilitates the planning, sensing and avoidance functions." – where using avoidance functions especially demonstrates dynamic implementation)
wherein the onboard flight controller further comprises a conflict resolution circuit (Paragraph [0041], “Thus, an AACU system's software, sensor package (e.g., a sensor payload/sensor suite, which may further include a processor, and/or other supporting hardware)” – where a processor carrying out avoidance functions is a conflict resolution circuit). 
However, Paduano does not disclose the following limitations,
wherein the onboard flight controller further comprises a conflict resolution circuit adapted to simultaneously calculate a plurality of flight plan amendments in response to the detection of a potential conflict, the conflict-resolution circuit prioritizing the selection and implementation of one of the plurality of flight plan amendments 
	While Paduano discloses a collision avoidance function (Paragraph [0053]), it does not teach the generation of numerous avoidance amendments that it will then rank and choose between. However, these are taught by the inclusion of Sung Yoo, which discloses a system of generating a plurality of avoidance maneuvers to choose between (Paragraph [0063-0065], “Referring to FIG. 2, if it is predicted that a vehicle 10 and an obstacle 210 will collide with each other while the vehicle 10 is driven on a reference path P, the path controller defines a road width based on a lane 220 as a path generation region, and generates a plurality of path candidates …, the path controller may calculate a degree of collision risk with the obstacle 210 for each of the generated path candidates … and may select any one path based on the calculated degree of collision risk. 
In this case, the path controller may select a path having the lowest degree of collision risk. If there are a plurality of paths having a low degree of collision risk, the path controller may select the path P5 on which the vehicle may be safely driven in the range without departing from a reference lane 220 to allow the vehicle to be driven on the selected path.” describes the relevant control method, and Paragraph [0044], “As an example, the storing device 150 may store condition information for an operation of the path controller 100, and may store an algorithm for generating path candidates or for avoiding a collision.” – where the storing device with algorithm is another example of ranking circuit)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paduano with Sung Yoo, as this system provides a dynamic response to threats and further constitutes a simple substitution of elements yielding predictable results. 

Regarding Claim 2,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the at least one flight system comprises at least one of: a thrust control system; a lift control system; a directional control system; a navigation control system; and a communication system (Fig 5, 516a, flight components, as described in Paragraph [0090] "Example flight components 516 a include, for example, rotorcraft flight controls (e.g., a collective, cyclic, pedals, throttle, auxiliary components, etc.) and fixed-wing aircraft controls (e.g., ailerons, rudder, trim tabs, elevators, throttle, etc.)." ) 




Regarding Claim 5,
 The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the plurality of different navigation sensors comprises at least one satellite navigation sensor and at least one non-satellite navigation sensor (Paragraph [0068], “"The motion planner 504 may be configured to receive data (e.g., obstacle and state data) from the sensing and perception module 514, which may receive data measurements from various sensors, such as Light Detection and Ranging (LIDAR) 524, Radio Detection And Ranging (RADAR) 526, Electro Optical Infrared (EO/IR) Imagers 528, radio altimeter (RADALT) 516 b, Air Data Sensor 516 c, and/or GPS/Inertial Navigation System (INS) 516 d." – where the radio altimeter, inertial system, optical imagers, and radar constitute further non-satellite navigation sensors)

Regarding Claim 6,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the real-time external flight characteristic data is indicative of one or more flight relevant parameters including at least one of: air traffic control communications; airspace control data; environmental information data (Fig 5, 516c, Air data); mission parameter data; collision prediction data; safe landing information data (Paragraph [0062], “"For example, turning now to FIGS. 3 a through 3 c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package"); geographical information data; and payload information data (Paragraph [0066], “0066] "The vehicle dynamics lookup module 510 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.)")

Regarding Claim 7,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the mission parameter data comprises at least one of: payload information data; a location objective; a target objective (Paragraph [0047], "As illustrated in FIG. 1, an aerial vehicle 102 equipped with an AACU system (e.g., via an AACU system-enabled platform) autonomously detects and executes an aerial vehicle landing to an unprepared landing zone (LZ)"); and a waypoint information data (Fig 2, note data associated with the flight plan waypoints)

Regarding Claim 9,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the pre-take-off flight plan is further determined in accordance with pre-determined default flight plan information data (Paragraph [0014], “In certain aspects, said mission plan data may comprise one or more routes, and a designated touchdown zone within said unprepared landing zone.” -– where a designated landing zone is default flight plan information data)





Regarding Claim 11, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitation, 
a safe-fail operation (Paragraph 0027, “In certain aspects, said second contingency operation may be an alternate touchdown zone within said unprepared landing zone.”)
However, the combination, as disclosed, does not disclose the following limitation,
further comprising a ranking circuit for prioritizing the selection and implementation of one of a plurality of safe-fail operations
	However, this is taught by further inclusion of Sung Yoo, which discloses the ranking and implementation of one of a plurality of vehicle stop procedures to avoid collision. (Paragraph [0080, “In this case, if the vehicle 10 arrives at the region in which the virtual target 520 is positioned, the path controller stops the vehicle 10, thereby making it possible to prevent the collision with the obstacle 510.” – where coming to a stop is a safe-fail operation, and further in Figure 5, it is noted there are number of potential paths in the 520 vehicle region, ergo, there are a plurality of such operations to choose between.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to further modify the autonomous control system of combination with plurality of emergency stop conditions, as this improves the dynamic range of a contingency operation.  

Regarding Claim 13, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Paduano further discloses the following limitations, 
wherein the onboard flight controller generates a 3D flight plan model based on the pre-take-off flight plan and the plurality of flight plan amendments (Paragraph [0088], “Given an initial path from the mission planner, the motion planner computes trajectories based on multiple objectives including proximity to obstacles, desired landing vector (based on wind direction), vehicle dynamics, and localization accuracy” - wherein these data are three dimensional paths, and this commanded path is the 3D flight model)

Regarding Claim 14, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 13. Paduano further discloses the following limitations, 
wherein the 3D flight plan model is determined based on a blended input from the plurality of different navigation sensors and the or each onboard sensor and/or one or more databases (Paragraph [0104], “GPS/INS device 516 d uses GPS satellite signals to correct or calibrate a solution from an INS. The GPS gives an absolute drift-free position value that can be used to reset the INS solution, or can be blended with the INS by use of a mathematical algorithm, such as a Kalman Filter.” – where a blended position value from the GPS and INS is used for the flight plan adjustments, ergo, the flight plan model may be based on blended input)

Regarding Claim 15, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 13. Paduano further discloses the following limitations, 
wherein the 3D flight plan model comprises a flight environment model and a flight trajectory model (Paragraph 105. “Generally speaking, the AACU system may navigate the aerial vehicle 102 using visual landmarks for navigation during descent. Specifically, satellite maps of the area along with Digital Terrain Evaluation Data" – where terrain data is a flight environment model, and the active dynamic navigation includes flight plan model)
Regarding Claim 16, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. Sung Yoo further already discloses the following limitation, 
wherein the conflict-resolution circuit utilizes machine learning weighted outcome decision making algorithms to prioritize and select the implementation of one of the plurality of flight plan amendments (Paragraph [0065], “In this case, the path controller may select a path having the lowest degree of collision risk. If there are a plurality of paths having a low degree of collision risk, the path controller may select the path P5 on which the vehicle may be safely driven in the range without departing from a reference lane 220 to allow the vehicle to be driven on the selected path.” - where using calculated collision risk constitutes a weighted decision making algorithm)

Regarding Claim 17,
Paduano discloses the following limitations, 
A method of controlling a flight of an unmanned aerial vehicle without continuous in-flight human input, (Paragraph [0066], “"FIG. 5 illustrates an AACU system's architecture 500, including sensors, mission manager, communications, route and trajectory planning, and flight controls/sensors onboard the vehicles. More specifically, as illustrated, the AACU system's architecture 500 may comprise a flight controller 502”)
 the method comprising the steps of: a) obtaining real-time internal flight characteristic data which is indicative of at least on flight system of the unmanned aerial vehicle (Paragraph [0067], "The flight controller 502 may  provide feedback (e.g., vehicle state data, wind estimation data, etc.) to the vehicle dynamics lookup module 510 via the vehicle dynamics module 516, which may generate vehicle dynamic data from one or more sensors”)
B) obtaining real-time external flight characteristic data which is indicative of flight-relevant parameters which are external to the unmanned aerial vehicle (Fig 5, 516c, Air data)
c) the unmanned aerial vehicle receiving mission parameter data and determining a pre-take-off flight plan in accordance with the mission parameter data (Paragraph [0053], “Once initialized, the AACU software may wait for a mission (e.g., in the form of mission data) to be uploaded, or otherwise received, to the aerial vehicle 102, which is equipped with an AACU system. For example, the main operating base 112 may transmit to the aerial vehicle 102 mission data that may comprise a set of routes”)
d) dynamically implementing machine-readable flight control instructions based on the real-time internal flight characteristic data and real-time external flight characteristic data to adapt the pre-take-off flight plan to control flight of the unmanned aerial vehicle (Paragraph [0040], “the AACU system may be implemented via a computational resource and sensor suite mounted on vehicle platforms, together with software that facilitates the planning, sensing and avoidance functions.")
However, Paduano does not disclose the following limitations, 
e) simultaneously calculating a plurality of flight plan amendments in response to the detection of a potential conflict by a conflict resolution circuit
f) prioritizing the selection and implementation of one of the plurality of flight plan amendments.
	While Paduano discloses a collision avoidance function (Paragraph [0053]), it does not teach the generation of numerous avoidance amendments that it will then rank and choose between. However, these are taught by the inclusion of Sung Yoo, which discloses a system of generating a plurality of avoidance maneuvers to choose between (Paragraph [0063-0064], “Referring to FIG. 2, if it is predicted that a vehicle 10 and an obstacle 210 will collide with each other while the vehicle 10 is driven on a reference path P, the path controller defines a road width based on a lane 220 as a path generation region, and generates a plurality of path candidates …, the path controller may calculate a degree of collision risk with the obstacle 210 for each of the generated path candidates … and may select any one path based on the calculated degree of collision risk.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Paduano with Sung Yoo, as this system provides a dynamic response to threats and further constitutes a simple substation of elements yielding predictable results. Regarding 

Claim 19,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 17. Paduano further discloses the following limitations, 
wherein the flight-relevant parameters include at least one of: air traffic control communications; airspace control data; environmental information data (Fig 5, 516c, Air data); mission parameter data; collision prediction data; safe landing information data (Paragraph [0062], “"For example, turning now to FIGS. 3 a through 3 c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package"); geographical information data; and payload information data (Paragraph [0066], “0066] "The vehicle dynamics lookup module 510 may be further configured to receive data (e.g., mission urgency, fuel/cargo weight, etc.)")




Claim 3 and 20 are rejected as being obvious over Paduano (US 20150323932 A1), further in view of Sung Yoo and Lee (US 20180086483 A1), herein after referred to as Lee.

Regarding Claim 3, 
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 1. However, the combination does not disclose the following limitations, 
wherein said communications system is provided, the onboard flight controller comprising a communications verification circuit for verifying an authenticity of incoming communication signals to the autonomous unmanned vehicle 
	However, this is taught by the inclusion of Lee, which discloses such a verification system (Paragraph [0172], “the UAV 50 can periodically provide the operational parameters including a HELLO message to verify continued communication and the air traffic control system 300 can also provide corresponding ACK messages, i.e., a two-way handshake to verify communication exists. In the event a certain number of messages are not received or a period of time expires without the two-way handshake verifying communication, it can be assumed the UAV 50 is distressed and in need of landing.”) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination communication system with Lee, as verifying communication data ensures safer operation of autonomous vehicle (Paragraph [0172], “In the event a certain number of messages are not received or a period of time expires without the two-way handshake verifying communication, it can be assumed the UAV 50 is distressed and in need of landing”)




Regarding Claim 20,
The combination of Paduano and Sung Yoo, as shown, discloses all of the limitations of Claim 19. Paduano further discloses the following limitations, 
wherein the flight relevant parameters includes the air traffic control communications, (Paragraph [0049], “The AACU system may be configured to be monitored and supervised through a ground control station with mission planning capabilities from a remote operations center.”- where ground control communication is air traffic control communication)
However, the combination does not disclose the following limitation, 
and, during step d), the pre-take-off flight plan is adapted in response to any change or upcoming change of air traffic control as determined by the unmanned aerial vehicle 
	However, this is taught by the inclusion of Lee, which discloses such air traffic control updates (Paragraph [0055], “Through such communication, the air traffic control system receives continuous updates related to existing obstructions whether temporary or permanent, maintains a database of present obstructions, and updates the various UAVs with associated obstructions in their flight plan.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination’s air traffic control with Lee’s teaching of updates, as doing so benefits efficient navigation of airspace via management of obstructed areas. 

Claim 21 is rejected as being obvious over Paduano (US 20150323932 A1), further in view of Sung Yoo, Lee, and Shamasundar (US 20160125744 A1), herein after referred to as Shamasundar

Regarding Claim 21,
The combination of Paduano, Sung Yoo, and Lee, as shown, discloses all of the limitations of Claim 20.  However, the combination, as disclosed, does not disclose the following limitations, 
wherein, upon determination of the change or upcoming change in air traffic control, the unmanned aerial vehicle seeks updated air traffic control communications 
	However, this is taught by the inclusion of Shamasundar, which teaches a system of verifying flight plan changes in response to changed air traffic clearance conditions (Paragraph [0012], “when validating an ATC clearance request before the transmission of the clearance request to the ATC, the controller pilot data link communication system validates the clearance request against dynamic data available to the flight crew. By using dynamically available data, the clearance request will have an increased chance of being approved by the ATC,” – where, when combination receives updated air traffic information as per Lee in combination, a new route may be required, which may require validation from air traffic control) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination air traffic update system with the route validation of Shamasundar, as doing so improves the dynamic range of a vehicle managed by air traffic control and improves safety of operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666